Citation Nr: 1813322	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for migraine headache.

5.  Entitlement to service connection for degenerative joint disease (DJD)/degenerative disc disease (DDD) of the cervical spine.

6.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Paul C. Bunn, Agent

WITNESSES AT HEARING ON APPEAL

Appellant, W.M., and B.R.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1983, from April 1984 to June 1984, from August 1984 to December 1984, and from January 1985 to December 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, headaches, a neck injury, a heart condition, and sleep apnea.

In January 2017, the Veteran, W.M., and B.R. testified during a video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

During the pendency of the appeal, in October 2016, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of Paul C. Bunn, Agent, thereby changing his prior representation by the Veterans of Foreign Wars of the United States.  Pursuant to 38 C.F.R. § 20.1304(b) (2017), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  Here, the Veteran's appeal was certified to the Board in December 2015.  Although no good cause explanation was provided for this change in representation, as Mr. Bunn appeared at the January 2017 Board hearing as the Veteran's representative, the Board has nonetheless accepted the change in representation.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current bilateral hearing loss disability as defined by VA regulation.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.

3.  The evidence is at least evenly balanced as to whether the Veteran's sleep apnea is caused by his service-connected bronchitis.

4.  The evidence is at least evenly balanced as to whether the Veteran's migraine headaches are related to service.

5.  The evidence is at least evenly balanced as to whether the Veteran's DJD/DDD of the cervical spine is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, bilateral tinnitus was incurred in service.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.

3.  With reasonable doubt resolved in favor of the Veteran, sleep apnea is proximately due to service-connected disease or injury.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, migraine headache was incurred in service.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

5.  With reasonable doubt resolved in favor of the Veteran, DJD/DDD of the cervical spine was incurred in service.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claims for service connection for bilateral tinnitus, sleep apnea, migraine headache, and DJD/DDD of the cervical spine are being granted, further discussion of the VCAA with regard to these claims are unnecessary.  As to the remaining claim decided herein, service connection for bilateral hearing loss, the requirements of the statues and regulation have been met in this case.  First, VA notified the Veteran in a May 2010 letter of the information and evidence needed to substantiate and complete his claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording him a VA examination, the report of which is of record.  As indicated by the discussion below, this examination report, along with the other lay and medical evidence of record, is adequate to decide the claim.  There is no evidence that there are any outstanding relevant records or that additional examinations are in order.

Moreover, during the January 2017 Board hearing, the undersigned VLJ explained the issues on appeal, which included entitlement to service connection for bilateral hearing loss, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his agent to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2017) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and arthritis (which is synonymous with DJD), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  VA's Compensation Service has determined that migraine headaches and sensorineural hearing loss are organic diseases of the nervous system.  See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017).  The Federal Circuit has held that tinnitus is an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no bright line rule prohibiting consideration of evidence dated prior to the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

When there is evidence that a disorder preexisted service, the Board must consider the principle that every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

A. Bilateral Hearing Loss

The Veteran filed his claim for service connection for bilateral hearing loss in May 2010.  His claim, however, must be denied because, as shown below, he has not had a bilateral hearing loss disability at any time since or near the filing of his claim.

In connection with this claim, the Veteran underwent a VA audio examination in December 2010.  On examination, pure tone thresholds, in decibels (dB), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 dB
5 dB
5 dB
25 dB
25 dB
LEFT
5 dB
10 dB
10 dB
20 dB
20 dB

Maryland CNC speech recognition scores were 94 percent in each ear.  Hearing loss was not diagnosed.  In addition, the Veteran's service treatment records, specifically audiograms (to include from his December 1987 service separation examination), indicated normal hearing bilaterally.  Moreover, post-service medical records show no audiometric findings or speech recognition scores and no diagnosis of bilateral hearing loss.

The evidence of record therefore reflects that the Veteran has not met the VA's requirements for hearing loss disability based on either auditory thresholds or speech recognition scores during the pendency of the claim.  In this regard, the December 2010 VA audio examination report fails to show hearing thresholds of 40 decibels or greater, or hearing thresholds of 26 decibels or higher at three frequencies, or speech recognition scores less than 94 percent.  To the extent that the Veteran has contended that he has a bilateral hearing loss disability, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question whether a veteran's hearing impairment constitutes disability is one that is, pursuant to the applicable VA regulation, determined only by reference to specific types of audiometric and speech recognition testing.  38 C.F.R. § 3.385.  Therefore, the Veteran's lay testimony is not competent with regard to this question.

The weight of the competent evidence thus reflects that the Veteran does not have a current bilateral hearing loss disability.  As indicated above, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  Accordingly, service connection for bilateral hearing loss must be denied because an essential element for an award of service connection, evidence of a current disability, has not been met.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Tinnitus

The Veteran claims that he currently has bilateral tinnitus that is due to in-service noise exposure.  Tinnitus is capable of lay observation, and in this case, the Veteran has offered competent, credible statements and testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The current disability requirement has thus been met.  In addition, the Veteran has indicated that he suffered in-service noise exposure, mostly from loud radio noise.  His DD Form 214 shows that his military occupational specialty (MOS) was field radio operator.  As such, the Board finds that the Veteran' statements in this regard are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has met the in-service injury or event requirement. 

Thus, the dispositive issue in this case is whether there is a nexus between the current tinnitus and the in-service noise exposure.  As to this issue, the Veteran has offered competent and credible statements and testimony indicating that he experienced tinnitus in and since service.  The Board notes that the Veteran was afforded a VA audio examination in connection with his claim for tinnitus in December 2010, and that the VA examiner opined that tinnitus was less likely as not caused by or a result of military noise exposure, reasoning that that there was no mention of tinnitus in the claims file and that the Veteran was unsure of when his tinnitus began.  However, as the Board finds credible the Veteran's statements and testimony indicating that he experienced tinnitus in service after his noise exposure (see e.g., January 2017 Board Hearing Transcript, p. 6), the fact that the examiner did not consider such lay statements reduces the probative value of this opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

As the probative value of the VA examiner's opinion has been reduced and the Veteran's statements and testimony as to in service tinnitus continuing to the present time is competent and credible, the evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

C.  Sleep Apnea

The Veteran generally claims that he currently has sleep apnea that is related to service.  He has also suggested that his current sleep apnea may be related to his other disabilities, to include his service-connected bronchitis.  

Here, private treatment records contain a diagnosis of sleep apnea.  The Veteran has thus met the current disability requirement.  In addition, in a July 2012 letter, the Veteran's private doctor, Dr. R., stated that the Veteran had been a patient of his for several years, and opined that it was just as likely as not that the Veteran's bronchitis and sleep apnea were related to each other.  He explained that the Veteran had a history of chronic bronchitis and sleep apnea, with surgery for obstructive sleep apnea in the past; that the Veteran's bronchitis had been present for several years, probably since he was in service; and that he thought that the Veteran's bronchitis "certainly is adversely affected or may have been affected, or causing his problem with sleep apnea."

Although it appears that this opinion relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran, which is not applicable here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In addition, although Dr. R.'s rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his prior history with the Veteran, entitles his positive opinion to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.  

The evidence is thus at least evenly balanced as to whether the Veteran's sleep apnea is proximately due to his bronchitis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for sleep apnea secondary to service-connected bronchitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

D.  Migraine Headaches

The Veteran generally claims that he currently has headaches that are related to service.  A March 2011 VA neurological disorders examination contains a diagnosis of migraine headache.  The Veteran has thus met the current disability requirement.  In addition, the Veteran has testified that he began to experience headaches (two to three times a week) in service, and that they have continued since that time.  He has testified that although his headaches have increased in severity and frequency since service, the same part of his head has continuously hurt since service and that such pain has otherwise remained similar in nature.  Also, in a December 2011 statement, T.H., a fellow serviceman, indicated that he witnessed the Veteran experiencing headaches in service.  Although only January and February 1986 service treatment records show complaints of headaches, the Veteran has testified that he didn't go to sick call every time he had headaches, and that he had to just work though it because that was what was expected in the Marine Corps.  With regard to the above lay statements concerning observable symptoms (i.e., headaches) and treatment in service (or lack thereof), the Board finds that such statements are competent.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board also finds these statements to be credible, as they are consistent with each other and have been the same throughout the appeal.  Therefore, the Veteran has met the in-service injury or event requirement. 

The remaining question in this case is therefore whether there is a nexus between the current migraine headache and the in-service treatment and symptoms concerning headaches.  There is only one medical opinion directly addressing this question, that of the March 2011 VA examiner, in which the VA examiner opined that it was less than likely that the Veteran's in-service headache (from February 1986) was the same headache that he was having now, reasoning that they were totally different in onset, progression, intensity, duration, and relief, and did not bare resemblance to one another.  However, the rationale is flawed because contrary to this opinion, the Veteran testified that he experienced numerous headaches in service, that he continuously experienced headaches since service, that the location of the pain from his headaches had stayed the same; and that such pain had otherwise remained similar in nature.  In addition, despite the Veteran's testimony that he experienced numerous headaches in service, as the VA examiner only noted a February 1986 complaint of headaches, it appears that the VA examiner also failed to consider the January 1986 service treatment record noting a complaint of headaches.  See Buchanan, 451 F.3d at 1336, n. 1.

In contrast, in statements and testimony, the Veteran has indicated that headaches began in service and have continued since that time, involving pain in the same location of the head and of a similar nature.  The Board finds that such statements by the Veteran to be competent and credible, and such lay evidence indicates a relationship between the current migraine headache and the in-service treatment and symptoms relating to headaches.  See Buchanan, 451 F.3d at 1335.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's migraine headaches had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

E.  DJD/DDD of the Cervical Spine

The Veteran claims that he currently has a cervical spine disability that is related to in-service neck injuries.  Here, a December 2010 VA general medical examination contains a diagnosis of DJD/DDD of the cervical spine.  The Veteran has thus met the current disability requirement.  In addition, the Veteran has stated and testified that he suffered injuries to his neck in service, and his service treatment records reference such injuries, as well as symptoms, treatment, and diagnoses relating to the cervical spine.  In this regard, a February 1984 service treatment record shows that the Veteran complained of neck pain after he fell and his pack hit him in his neck while skiing, and that he was assessed with moderate whiplash or spinal injury.  February 1985 service treatment records shows that the Veteran complained of neck pain after falling forward, and that he was diagnosed with cervical strain and spasm and possible C-7 injury.  A July 1985 service treatment record shows that the Veteran complained of right neck pain and spasm after doing pull-ups, and that he was diagnosed with acute right cervical muscle spasm.  An August 1985 service treatment record shows that the Veteran complained of neck pain after falling on his neck, and that he was diagnosed with a cervical strain.  Therefore the Veteran has met the in-service injury or event requirement.

The remaining question in this case is therefore whether there is a nexus between the current DJD/DDD of the cervical spine and the in-service injuries, symptoms, treatment and diagnoses relating to the neck/cervical spine.  There is only one medical opinion directly addressing this question, that of the December 2010 VA examiner, in which the VA examiner opined that he did not find any evidence of primary service-connected disability.  He reasoned that the Veteran had a few isolated strains in service that resolved themselves; that at the time of separating from service, the Veteran was without spine related complaints; that the record is then quiet for the next several years; and that the Veteran's current problems were more likely related to aging and occupational stresses.  However, the rationale is flawed because contrary to this opinion, the Veteran testified that he continuously experienced neck pain since service.  In addition, the VA examiner appears to have relied heavily on the lack of documentation of ongoing disability or treatment, but the Court has held that the lack of contemporaneous medical evidence does not warrant a conclusion of a lack of nexus by a VA examiner.  See Buchanan, 451 F.3d at 1336, n. 1.  Moreover, the Veteran has asserted that his DJD/DDD of the cervical spine may be related to constantly carrying heavy radio equipment in service, which was not considered by the VA examiner.  Notably, the Veteran's DD Form 214 reveals that his military occupational specialty was field radio operator.

In contrast, in statements and testimony, the Veteran has indicated that neck pain began in service and has continued since that time.  The Board finds that such statements by the Veteran to be competent and credible, and such lay evidence indicates a relationship between the current DJD/DDD of the cervical spine and the in-service injuries, symptoms, treatment and diagnoses relating to the neck/cervical spine.  See Buchanan, 451 F.3d at 1335.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's DJD/DDD of the cervical spine is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for DJD/DDD of the cervical spine is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

It is noted, however, that in the December 2010 VA opinion, the VA examiner also indicated that the Veteran's DJD/DDD of the cervical spine preexisted service by stating that the Veteran had a preexisting injury as a child and opining that he did not find any evidence of aggravation regarding the cervical spine.  Therefore, the presumption of soundness will be addressed.  The first question in this regard is whether a cervical spine disability was "noted" on entry into service.  See 38 U.S.C. § 1111; Gilbert, 26 Vet. App. at 52.  The term "noted," in 38 U.S.C. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2017).  In this case, although a January 1983 service enlistment report of medical history noted that the Veteran fell and hurt his neck at age 10, the January 1983 service enlistment examination report, however, indicated no defect or diagnosis relating to the cervical spine.  Therefore, pursuant to the applicable statute and regulation, a cervical spine disability was not noted at entry.

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been in sound condition.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness has therefore attached in this case and can only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Here, although the December 2010 VA examiner stated that the Veteran had a preexisting injury as a child and opined that he did not find any evidence of aggravation regarding the cervical spine, his opinion does not rebut the presumption of soundness as the examiner does not state, let alone explain, that the Veteran's cervical spine disability clearly and unmistakably preexisted service.  In addition, the notation regarding the Veteran's fall and neck injury at age 10 on his January 1983 service enlistment report of medical history also included a notation that he received rehabilitation for the injury and had been "well since."  Moreover, at the Board hearing, the Veteran indicated that he did not have neck problems at the time of entrance into active service, and the Board finds such indications competent and credible.  Thus, based on the foregoing, it cannot be said that the evidence clearly and unmistakably indicates that the Veteran's cervical spine disability preexisted service.  The presumption of soundness has therefore not been rebutted.

Thus, as the evidence reflects that the Veteran's current DJD/DDD of the cervical spine is related to service and the presumption of soundness has not been rebutted, entitlement to service connection for DJD/DDD of the cervical spine is warranted. See Wagner, 370 F.3d at 1094-96 (stating that in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sleep apnea, secondary to service-connected bronchitis, is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for DJD/ DDD of the cervical spine is granted.


REMAND

The Veteran generally claims that he currently has a heart disability that is related to service.  In connection with this claim, the Veteran was afforded a VA general medical examination in December 2010, in which the VA examiner opined that there was no evidence of a current or chronic heart condition.  In his report, the VA examiner noted that the Veteran had a chest X-ray in 1983 suggesting right heart enlargement, but otherwise noted that the Veteran had never been diagnosed with any cardiac related problems and that he had no history of arrhythmia.

However, a May 2009 sleep study by Dr. R. reveals a diagnosis of "[c]ardiac arrhythmia in the form of rare premature atrial contractions."  Thus, the December 2010 VA opinion appears to be based on an inaccurate factual premise and is therefore of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, it is also therefore unclear whether the VA examiner considered whether the Veteran had a heart disability at any point in time since he filed his May 2010 claim when rendering his opinion.  Significantly, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain, 21 Vet. App. at 321.  In addition, during the Board hearing the Veteran indicated that his current heart disability was related to his sleep apnea (now service-connected).  In this regard, the Veteran referenced letters from his private doctors.  A review of the claims file reveals that in 2010 and 2011 letters, Dr. R. and Dr. B. indicated that the Veteran's right heart enlargement in service was due to his sleep apnea, however they did not address a nexus between any current heart disability and service or the service connected sleep apnea.  However, the VA opinion does not consider whether the Veteran's claimed heart disability is related to his now service-connected sleep apnea. 

Based on the foregoing, the December 2010 VA opinion is inadequate to determine whether the Veteran's has a current heart disability and whether any current heart disability is related to service or a service-connected disability.  Consequently, the claim for service connection for a heart disability must be remanded for an additional VA medical opinion by an appropriate specialist physician.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the claim for entitlement to service connection for a heart disability is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's claimed heart disability.  The claims file must be sent to the designated physician for review.

The physician should first identify any current (since approximately May 2010, the date of the filing of the Veteran's claim) heart disability.  Then, as to each such disability, the physician should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

Also, as to each such disability, the physician should indicate whether it is at least as likely as not (50 percent probability or more) that the disability is either (a) caused or (b) aggravated by his service-connected bronchitis.

In providing the above opinions, the physician should acknowledge and discuss the significance, if any, of (1) the notation of right heart enlargement on the Veteran's December 1987 service separation examination; (2) the diagnosis of cardiac arrhythmia in the May 2009 sleep study; and (3) the 2010 and 2011 letters from Dr. R. and Dr. B. indicating that the Veteran's right heart enlargement in service was due to his sleep apnea.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

2.  After undertaking any other development deemed appropriate, readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his agent should be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


